Citation Nr: 1229907	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-18 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES


1.  Entitlement to service connection for diabetes mellitus type 2.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, claimed as schizophrenia.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a bilateral foot disability.

6.  Entitlement to service connection for renal insufficiency.

7.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.

8.  Entitlement to an initial rating in excess of 10 percent for heart attack with stent implantation associated with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to May 1974, and from August 1977 to April 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2011 the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  The case was held open for 90 days in order to allow the Veteran adequate opportunity to submit additional information.  In September 2011 evidence pertinent to the matters on appeal was received.  The Veteran has waived, through his representative, initial RO consideration of this evidence.

The issues of entitlement to service connection for tinnitus, entitlement to service connection for a bilateral foot disability, entitlement to service connection for renal insufficiency, entitlement to an increased rating for hypertension, and entitlement to a higher initial rating for heart attack with stent implantation associated with hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Board received notification from the Veteran has requested a withdrawal of his appeal as to his claim for entitlement to service connection of service connection for diabetes mellitus type 2, and his claims to reopen the issues of entitlement to service connection for PTSD and an acquired psychiatric disability, claimed as schizophrenia.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for entitlement to service connection of service connection for diabetes mellitus type 2 have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal as to the claim to reopen the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of the appeal as to the claim to reopen the issue of entitlement to service connection for an acquired psychiatric disability, claimed as schizophrenia have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the issues of entitlement to service connection for diabetes mellitus type 2, whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues and they are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for Type II diabetes mellitus is dismissed.

The appeal as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD is dismissed.

The appeal as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia is dismissed.


REMAND

The Veteran has asserted that he has tinnitus and renal disabilities as a result of his military service.  he testified at his August 2011 Board hearing that during service he experienced constant ringing in the ears due to exposure to small arms fire, and passed a kidney stone.  The Veteran's service personnel records reveal that his military occupation specialties were rifleman and military police officer; his service treatment records include an April 1973 record documenting hematuria secondary to a retained urethral calculus.  Post-service private records have revealed diagnoses of chronic tinnitus and chronic renal insufficiency.  Based on the nature of the Veteran's complaints concerning his tinnitus and kidney problems, the Board finds that comprehensive VA examinations are needed prior to adjudicating the issues of entitlement to service connection for tinnitus and kidney disabilities.  As such, the Board finds that the Veteran should be afforded VA examinations to address the medical matters presented by those issues.  38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that he has bilateral foot disability due to constant marching during service while wearing ill-fitting boots.  Although the service treatment records from both periods of service contain no complaints or diagnoses of any disability of the feet or legs, to include no foot symptoms or diagnosed disability being noted on examination or reported at found at his March 1982 service separation examination, the Veteran's lay statements of repeated marching in ill-fitting shoes, and the symptoms he experienced as a result, are competent lay evidence of his in-service symptoms, even if they are not corroborated by contemporaneous evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Further, post-service private records reveal diagnoses of chronic plantar fasciitis.  As such, the Board finds that the Veteran should be afforded VA examinations to determine whether the currently diagnosed plantar fasciitis is related to the Veteran's military service.  38 C.F.R. § 3.159(c) (4); McLendon, 20 Vet. App. at 82.

With respect to the issues of entitlement to an increased rating for hypertension and entitlement to a higher initial rating for heart attack with stent implantation associated with hypertension, there is little in the way of current findings regarding those disabilities, to include no VA examinations conducted during the appeal period to determine the disabilities' current severity.  On remand, VA examinations are required so that the current severity of the Veteran's service-connected disabilities may be determined.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Accordingly, the issues of entitlement to service connection for tinnitus, entitlement to service connection for a bilateral foot disability, entitlement to service connection for renal insufficiency, entitlement to an increased rating for hypertension, and entitlement to a higher initial rating for heart attack with stent implantation associated with hypertension are REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiology examination to determine the current nature and etiology of tinnitus found.  The examiner must review the claims file.  Based on the examination findings, the claims file review, and the lay history provided by the Veteran, the examiner must provide opinions as to whether it is at least as likely as not (e.g., a 50 percent probability or greater) that the Veteran's tinnitus is etiologically related to his military service.  A complete rationale must be provided for any opinion expressed.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any foot disability found.  The service treatment records, VA and private treatment records, and lay statements to include the August 2011 Board hearing testimony should be reviewed.  All necessary diagnostic testing should be conducted and commented upon by the examiner.  Any foot disabilities found on examination should be diagnosed.  Thereafter, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that any diagnosed foot disability is etiologically related to his military service.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his renal/kidney disability.  The claims file and a copy of this remand must be provided to the examiner.  Any tests deemed medically advisable should be accomplished.  After the examiner has reviewed the claims file and examined the Veteran, he or she should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any kidney disability found is related to the Veteran's military service.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based.

4.  Schedule the Veteran for the appropriate VA examination(s) to determine the current severity of his service-connected hypertension and heart attack residuals.  The claims file and a copy of this Remand must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.  A complete rationale for all opinions must be provided. 

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.  If the Veteran is unable to travel to a VA facility due to his current domiciliary situation, the AOJ should make all reasonable efforts to have the examination conducted at the Veteran's domiciliary facility.

6.  Readjudicate the issues of entitlement to service connection for tinnitus, entitlement to service connection for renal insufficiency, entitlement to service connection for a bilateral foot disability, entitlement to an increased rating for hypertension, and entitlement to an initial rating in excess of 10 percent for heart attack with stent implantation associated with hypertension.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the Veteran and his representative a reasonable period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


